Citation Nr: 9919405	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-07 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a low back disorder.  

2. Entitlement to service connection for a bilateral leg 
disorder.  

3. Entitlement to service connection for hypertension.  

4. Entitlement to service connection for scar tissue of the 
forehead.  

5. Entitlement to service connection for a psychiatric 
disorder (passive dependent reactions in an immature 
personality).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
August 1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from an October 1993 rating decision, 
in which the RO denied the veteran's claims of service 
connection for a low back disorder, bilateral leg disorder, 
hypertension, scar tissue of the forehead, and a psychiatric 
disorder.  The veteran filed an NOD in November 1993, and the 
RO issued an SOC that same month.  The veteran filed a 
substantive appeal in January 1994.  Subsequently, the 
veteran's appeal came before the Board, which, in a January 
1998 decision, remanded the appeal to the RO for additional 
development.  The RO issued a supplemental statement of the 
case (SSOC) in October 1998.  

The Board notes that, in our January 1998 decision, the RO 
was informed that the veteran's claim of service connection 
for scar tissue of the forehead was apparently a claim for 
scar tissue as a result of multiple back surgeries.  In 
addition, the veteran was also noted to have filed claims of 
service connection for a nervous disorder and depression, 
claimed as secondary to his low back disorder.  No decision 
has been rendered by the RO with respect to these claims, 
and, while not before the Board at this time, they are again 
referred to the RO for appropriate action.  We also note 
that, while it does not appear that the veteran originally 
filed claims of service connection for scar tissue of the 
forehead and a psychiatric disorder (diagnosed in service as 
passive dependent reactions in an immature personality), the 
issues have been developed on appeal, and the veteran has not 
formally withdrawn them from appellate status.  Therefore, 
they remain before us for consideration at this time.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Medical records associated with the veteran's claim for 
disability benefits from the Social Security 
Administration (SSA) note the veteran's consistent report 
that his chronic back and bilateral leg pain began in 
April 1979 following an accidental work-related fall.  

3. Upon VA examination in September 1998, the examiner noted, 
in assessing the etiology of the veteran's back disorder, 
that it would be pure speculation to state that the 
veteran's service injury to his back in 1967 had anything 
to do with his fall in 1979 or the surgery that followed.  

4. The veteran has not been shown to have suffered from 
hypertension in service or within the one-year presumptive 
period following service.  

5. The veteran's scar tissue of the forehead pre-existed his 
entry into active service, and did not increase in 
severity during service.  

6. The veteran was diagnosed in service with passive 
dependent reactions in an immature personality, with low 
tolerance for stress and poor motivation for service.  

7. A personality disorder is not a disease or injury within 
the meaning of the statutes and regulations applicable to 
service connection.  

8. The veteran's contention that his low back disorder, 
bilateral leg disorder, and/or hypertension, had their 
onset in service; or that his scar tissue of the forehead 
was aggravated by service, is not supported by any medical 
evidence that would render the claims for service 
connection for those disabilities plausible under the law.  

CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for a low back disorder, bilateral leg disorder, 
hypertension, scar tissue of the forehead, or a psychiatric 
disorder, either on a direct basis or by aggravation.  
38 U.S.C.A. §§ 1110, 1131, 1133, and 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he injured his back in June 1967 after falling down a 
flight of stairs in his barracks area.  He was medically 
treated following the fall, and reported pain in his left hip 
and lumbosacral spine.  On further clinical examination, 
there was a decreased range of motion noted, with no 
neurological deficit.  He was subsequently hospitalized and 
treated with ice massages, flexion exercises, and drug 
therapy.  An examination in July 1967, prior to his release 
from the hospital, revealed no evidence of paresthesia or 
muscle spasm in the lumbosacral area.  Reflexes were noted as 
good, with no sensory loss, and the final diagnosis was 
lumbosacral strain.  

That same month, July 1967, the veteran underwent a 
psychiatric examination.  He was diagnosed with "passive 
dependent reactions in an immuture [sic] personality with low 
tolerance for stress, eneuresis [sic], and poor motivations 
for service."  The examiner recommended that the veteran be 
separated from service.  

Thereafter, in July 1967, the veteran was medically examined 
for purposes of separation.  In the Report of Medical 
History, the veteran reported that his health was not very 
good because of nervousness and emotional problems, as well 
as bed wetting.  In addition, he reported that he had 
consulted doctors for paralysis of the left leg and frequent 
ear aches; that he had been treated by a Dr. J. Paul Kent in 
Altavista, VA, for paralysis of the leg and ear trouble; that 
he had been operated on by a Dr. Risher in Lynchburg, VA, for 
an ear disorder; and that he had treated himself for 
vomiting.  The physician's summary (section #39 of the form) 
included nervousness; anxiety; bedwetting; paralysis of the 
left leg on two occasions, none currently; ear infections in 
the past; high blood pressure in the past; attempted suicide 
while in the Army; and laceration of the scalp due to an auto 
accident.  In the Report of Medical Examination, no abnormal 
findings were reported on clinical evaluation.  The veteran 
was noted to have a scar on the right side of his forehead, 
which had been noted during his March 1967 enlistment medical 
examination, and his blood pressure was reported as 138 
(systolic) over 86 (diastolic).  

Thereafter, in August 1993, the veteran submitted a VA Form 
21-526 (Veteran's Application for Compensation or Pension) to 
the RO, in which he filed claims of service connection for:  
"Back condition; legs bilateral; scar tissue; nervous; 
depression; high blood pressure."  That same month, the RO 
was notified by the veteran that Dr. Kent had been retired 
for 15 years, and his records were no longer available.  

In an October 1993 rating decision, the RO denied the 
veteran's claims of service connection for a back disorder, 
bilateral leg disorder, scar tissue of the forehead, 
hypertension, and a psychiatric disorder.  In a subsequently 
filed VA Form 9 (Appeal to Board of Veterans' Appeals), the 
veteran reported that he had incurred a back injury and leg 
pain after being tripped by his drill instructor and falling 
down a flight of stairs.  He noted that he had been 
hospitalized and treated at Womack Army Hospital, and that, 
following his separation, he had continued to receive 
treatment for recurrent back pain, and ultimately underwent 
12 to 15 surgical procedures on his back.  The veteran also 
noted that the claim for scar tissue of the forehead was 
actually a claim for scar tissue from multiple back 
surgeries, and that, in addition, he suffered from 
hypertension, nervousness, and depression as a result of his 
back pain.  

When this case reached the Board, it was remanded in January 
1998.  We noted that the claims appeared not to be well 
grounded.  Nevertheless, because the RO had not advised the 
veteran of the law pertaining to well-grounded claims, and 
because the record indicated that relevant military medical 
records might be available, we requested further development.  
The RO has complied with our remand, in providing a 
discussion of the requirements for well-grounded claims in 
its October 1998 SSOC, and by securing additional clinical 
records documenting the veteran's treatment for his inservice 
back injury, at Womack Army Hospital, Fort Bragg, NC.  These 
records have been summarized above.

Also, in March 1998, pursuant to the remand decision by the 
Board, the RO wrote to the veteran and requested that he 
furnish information as to any health care providers who had 
treated him for disorders pertinent to this appeal, in the 
form of records, locations, and dates of treatment, and that 
he identify any medical professional who had related any 
currently claimed disability to his military service.  As was 
later acknowledged by the veteran's representative in a VA 
Form 1-646 (Statement of Accredited Representation in 
Appealed Case) in December 1998, the RO received no reply 
from the veteran.

In July 1998, following the Board's remand decision, the RO 
received voluminous medical records associated with the 
veteran's claim for disability compensation with the Social 
Security Administration (SSA), dated from 1979 to 1983.  
These records, from several physicians, noted the veteran's 
report that his chronic back and bilateral leg pain had first 
begun in April 1979, following a work-related fall.  While 
the descriptions of the injury are not all equally thorough, 
it appears that, while working as a truck driver and 
unloading produce from a refrigerated tractor trailer, he had 
slipped on ice on the trailer floor while lifting cargo, and 
sustained a back injury.  An SSA Administrative Law Judge 
(ALJ), in a July 1981 decision, noted that the veteran had 
been awarded workers' compensation benefits with respect to 
his back injury.  The records also revealed that the veteran 
had undergone a disc removal and numerous spinal fusions 
(laminectomies), as well as bone graft surgeries.  In 
addition, it was noted that he was taking medication for 
hypertension, and had psychological factors affecting his 
physical condition.  The ALJ's decision awarded SSA 
disability benefits, effective from the date of the veteran's 
on-the-job back injury in April 1979.  Neither the extensive 
medical records, nor the ALJ's decision, mentioned anything 
about the veteran's back injury in service.

In September 1998, the veteran was medically examined for VA 
purposes.  The examiner noted his medical history and, 
following a clinical evaluation and review of X-ray findings, 
noted a diagnosis of moderate-to-marked spondylosis of the 
cervical vertebrae and degenerative disc disease at C3-C4 and 
C4-C5, with mild scoliosis noted of the neck; status post L4-
L5 laminectomy with posterior fusion, mild spondylosis and 
degenerative disc disease at L4-5; and status post screw 
fusion of the left ankle joint with loss of the ankle joint 
space itself.  Furthermore, in assessing the etiology of the 
veteran's back disorder, the examiner noted that it would be 
pure speculation to state that the 1967 service injury to his 
back had anything to do with his fall in 1979 or the surgery 
that followed.  

II.  Analysis

The Board's threshold question must be whether the veteran 
has presented well-grounded claims.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If he 
has not, the claims must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the United States Court 
of Veterans Appeals, prior to March 1, 1999), which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet.App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); see 
also Akins v. Derwinski, 1 Vet.App. 228, 231 (1991).

The Court has further stated that "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to the 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet.App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet.App. 474, 479 
(1997). 

Regulations also provide that service connection shall be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310 (1998).  The Court of Appeals for Veterans Claims has 
specifically held that "[a] claim for secondary service 
connection, like all claims, must be well grounded."  Reiber 
v. Brown, 7 Vet.App. 513, 516 (1995).

A veteran shall be granted service connection for 
hypertension, although not otherwise established as incurred 
in service, if the disease is manifested to a compensable 
degree within one year following service.  See 38 C.F.R. 
§§ 3.307, 3.309 (1998).  For hypertension to be compensable 
as 10 percent disabling for rating purposes, there must a 
showing of diastolic pressure predominately 100 or more, or 
systolic pressure predominately 160 or more; or, a minimum 
evaluation of 10 percent is assigned for an individual with a 
history of diastolic pressure predominately 100 or more who 
requires continuous medication for control.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1998).  

Furthermore, the Board notes that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this diagnostic code, the term hypertension means that the 
diastolic blood pressure is predominately 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominately 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).  

Following a review of the evidence, we find the veteran's 
claims for a low back disorder, bilateral leg disorder, 
hypertension, scar tissue of the forehead, and a psychiatric 
disorder are not well grounded.  In reaching this conclusion, 
we note, with respect to the veteran's claims for low back 
and bilateral leg disorders, that service medical records do 
reflect the veteran was treated for lumbosacral strain and 
leg pain following his fall down a barracks stairway.  
However, these injuries appear to have been acute and 
transitory, given that the evidence does not reflect any 
follow-up treatment, nor were additional complaints or 
findings made during a separation medical examination.  The 
veteran has contended that he was treated immediately after 
service by Dr. Kent for chronic back pain, but that records 
associated with this treatment were no longer available.  
However, medical records received from the SSA note the first 
documented post-service treatment for low back and bilateral 
leg pain as occurring in April 1979, following the veteran's 
work-related fall.  In September 1998, a VA examiner reported 
that it would be pure speculation to relate the veteran's 
current back disability to his injury in service.  

The Board thus concludes, given the post-service injury 
suffered by the veteran to his back and legs, as well as the 
lack of medical opinion evidence reflecting that his current 
back or bilateral leg disabilities are related to service, 
that the veteran has not satisfied the threshold requirement 
for a well-grounded claim as set forth by the Court in 
Caluza, above.  See Clyburn v. West, 12 Vet.App.296, 301 
(1999), holding that continued complaints of knee pain after 
service do not suffice to establish a medical nexus, where 
the issue at hand is of etiology, and requires medical 
opinion evidence.  The veteran, in this instance, has not 
presented medical evidence that his current disorders are the 
same disorders or related to the back injury and leg pain he 
experienced while on active duty.  Although the veteran is 
competent to testify to the pain he has experienced since 
active service, he is not competent to testify to the fact 
that what he experienced in service and since service are the 
same related disorders.  

We also note that the veteran's service medical records 
reflect no findings or diagnosis of hypertension, nor has 
there been medical evidence presented that the veteran was 
treated for or developed hypertension within one year of 
separating from active service.  Post-service treatment 
records, dated from 1979 to 1983, reveal the veteran's 
treatment for hypertension with drug therapy, but there is no 
indication as to when he contracted the disorder.  In his VA 
Form 9, the veteran did report that he had developed high 
blood pressure as a result of worrying about his back 
disorder.  As is noted above, in a claim based on a secondary 
or proximate cause of action, the underlying disease or 
injury must be service connected.  38 C.F.R. § 3.310 (1998).  
In this instance, the Board is denying the veteran's claim 
that his back disability is service related and, therefore, a 
claim for service connection for hypertension as secondary to 
his back disorder must also fail.  However, the Board notes 
that, even if his back disability were found to have been 
service related, the veteran's claim would still have failed, 
given that he has not provided a medical opinion relating the 
onset of his hypertension to his back disability.  

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, there has been no 
competent medical evidence, i.e., a medical opinion, 
demonstrating that the veteran's current low back or 
bilateral leg disabilities are the same conditions he 
suffered from in service.  Furthermore, there has been no 
medical evidence presented reflecting that the veteran 
suffered from hypertension in service, or within the one-year 
presumptive period.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  As noted above, the first documented 
treatment post-service for the veteran's low back and legs 
was not until April 1979, following a work-related fall.  
This injury occurred 12 years after the veteran's separation 
from active duty.  In addition, no medical opinion has linked 
the veteran's current back and leg disabilities to service.  
We also note that the veteran was not shown to have been 
treated for hypertension in service.  The medical evidence 
does not reflect when he first began to suffer from the 
disease, only that he was suffering from hypertension in 
1983.  Therefore, this section cannot serve to assist him in 
the submission of a plausible claim.  

The Board therefore concludes that, given the apparent acute 
and transitory nature of the veteran's back and leg injury in 
service; the lack of medical findings with respect to the 
veteran's back, legs, and blood pressure at separation; and 
the lack of any medical opinion relating the veteran's 
current back or leg disabilities, or his hypertensive 
disorder, to service, the veteran has not met the initial 
burden of presenting evidence of well-grounded claims for 
service connection for a low back disorder, bilateral leg 
disorder, or hypertension, under the applicable law as 
interpreted in the Caluza and Savage precedents.  See also 
Rose v. West, 11 Vet. App. 169, 171-72 (1998), emphasizing 
that section 3.303(b) provides an alternative method of 
establishing service connection but does not override the 
analysis set forth in Caluza and Epps, supra. 

With respect to the veteran's claim for scar tissue of the 
forehead, we are cognizant that the U.S. Court of Appeals for 
Veterans Claims has recently held that the presumption of 
soundness upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in 
the record.  Miller v. West, 11 Vet.App. 345, 348 (1998).  In 
particular, the Report of Medical Examination associated with 
the veteran's enlistment physical, in March 1967, noted a 
scar on the right side of his forehead.  Thus, the Board 
finds the presumption of soundness has been rebutted, and 
that the veteran's scar tissue of the forehead existed prior 
to service.  In light of the conclusion that the presumption 
of soundness is rebutted, the next question becomes whether 
the veteran's scar worsened, or became aggravated, during 
service.  As noted above, there must be a showing that the 
veteran's underlying condition, as contrasted to the 
symptoms, increased in severity.  Following a review of the 
evidence, the Board is of the opinion that the veteran's scar 
on his forehead was not aggravated by service.  In this 
regard, we note that there is no medical evidence that the 
veteran received treatment for the scar on his forehead at 
any time during or after service.  

While the Board does not doubt the sincerity of the veteran's 
contentions made with respect to his claims, our decision 
must be based on competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the 
veteran's low back or bilateral leg disorders, hypertension, 
or scar tissue of the forehead were incurred in, or 
aggravated by, service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
Montgomery v. Brown, both supra.

In addition, as noted above, the veteran does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, however strongly felt 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998), citing Espiritu, supra.; See also Carbino v. Gober, 
10 Vet.App. 507, 510 (1997), aff'd sub nom. Carbino v. West, 
168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

Further, with respect to the veteran's claim based upon a 
psychiatric disorder, diagnosed in service as passive 
dependent reactions in an immature personality, we note that 
the U.S. Court of Appeals for Veterans Claims has held that 
38 C.F.R. § 3.303(c), which provides, in pertinent part that 
a personality disorder is not a disease or injury within the 
meaning of legislation applicable to service connection, is a 
valid regulation.  Winn v. Brown, 8 Vet.App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1977).  Therefore, 
with respect to a personality disorder, as a matter of law, 
there is not a disability which may be service connected.  
See 38 C.F.R. § 4.9 (1998).  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for a low back and bilateral leg disorders, as well as 
for hypertension, scar tissue of the forehead, and a 
psychiatric disorder, regardless of the fact that he 
currently is not shown to be suffering from disabilities that 
may be service-connected.  Such evidence would need to show, 
through competent medical evidence, a current disability, and 
that such disability "resulted from a disease or injury 
which was incurred in or aggravated by service."  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau, Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims for service 
connection for a low back disorder, bilateral leg disorder, 
hypertension, scar tissue of the forehead, and a psychiatric 
disorder, must be denied.  See Epps v. Gober, supra.


ORDER

1. Entitlement to service connection for a low back disorder 
is denied.  

2. Entitlement to service connection for a bilateral leg 
disorder is denied.  

3. Entitlement to service connection for hypertension is 
denied.  

4. Entitlement to service connection for scar tissue of the 
forehead is denied.  

5. Entitlement to service connection for psychiatric disorder 
is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

